NILES, J.—
This Court has come to the following conclusions, viz:
1. It clearly appears from the will of Susan E. S. Plaeide, that it was her intention, by that instrument, to execute the power given to her by the will of Henry S. Plaeide.
See the quotation from Bennett vs. Aburrow. 8 Vesey, 609, in
Cooper vs. Haines, 70 Md., 287, and the other authorities cited by plaintiff.
The title conveyed by the trustees in the ease of Lindsay et al. vs. Wilmer et al. in this Court (Docket 27A, folio 80, Liber A. R. No. 47, fol. 279, &c.), is therefor a good title.
2. The defendants who oppose granting the relief asked by the bill assenting to their answers to so much of the prayer of the bill as asks the Court to construe the will of Susan E. S. Plaeide, a decree will be passed in accordance with the above finding.
3. Each of the plaintiff’s exceptions to the evidence are sustained.